Per Curiam.

Respondent is charged with professional misconduct in that in May, 1950, as attorney for a landlord, he proposed to an attorney for a tenant a scheme whereby the tenant would vacate temporarily his penthouse apartment in the Hotel Cameron, New York, N. Y., so that the apartment would be decontrolled whereupon a new lease at a greatly increased rental would be negotiated, whereas at the time respondent had no intention of negotiating a new lease or permitting reoccupancy by the tenant but the scheme actually was devised for the sole purpose of obtaining possession of the apartment and avoiding delay and expense in connection with eviction proceedings.
Both in his answer and at the hearings, respondent admitted the scheme to obtain possession of the apartment with no intention at all of negotiating a new lease or permitting the tenant to reoccupy, conceded that it was improper conduct but denied that there was any intention of evading the rent laws.
At hearings before the learned Referee appointed to take testimony, respondent appeared in person and testified at great length; other evidence was taken including lengthy recorded telephone conversations between respondent and the tenant’s *359attorney. The Referee refused to find that the scheme was to evade the rent laws, but found that the evidence as well as respondent’s admissions demonstrated conclusively that it was respondent who was responsible for a fraudulent scheme and trickery to get the tenant to vacate and that the effort to place part of the blame on others did respondent no credit. The evidence fully supports the Referee’s finding. Respondent’s efforts at self-righteous justification for his action are in our opinion not extenuating but aggravating circumstances.
In connection with the above matters, the landlord, represented by respondent, sued the tenant for a fantastic claim in damages; that complaint was dismissed, and the dismissal was upheld by this court and leave to appeal to the Court of Appeals was denied by this court and the Court of Appeals. Respondent also began a personal action against the tenant for claimed damages of $250,000 in connection with the above matters and that action is still pending.
Respondent has been admitted to the Bar for about twenty years and, as far as this record shows, this is the first charge of professional misconduct. Respondent however should be taught that the end does not justify the means and, in the light of all the facts disclosed, including circumstances that aggravate rather than extenuate the misconduct, respondent should be suspended from the practice of the law for six months from the date of the entry of the order hereon.
Dore, J. P., Cohn, Callahan, Van Yoorhis and Breitel, JJ., concur.
Respondent suspended for a period of six months.